Case 4:19-cv-04971 Document 1-1 Filed on 12/21/19 in TXSD Page 1 of 2




             EXHIBIT A
12/21/2019                              Office of1-1
                 Case 4:19-cv-04971 Document     Harris County
                                                        FiledDistrict Clerk - Marilyn
                                                               on 12/21/19         in Burgess
                                                                                      TXSD Page 2 of 2

  HCDistrictclerk.com                ROSEN, LOIS vs. NORDSTROM INC                                                    12/21/2019
                                     Cause: 201984876    CDI: 7  Court: 127

  DOCUMENTS
  Number            Document                                                                           Post Date             Pgs
                                                                                                       Jdgm
  88623279          Defendant's Original Answer                                                              12/20/2019      4
  88375720          Certified Mail Receipt                                                                   12/03/2019      1
  88274839          PLAINTIFFS ORIGINAL PETITION AND REQUEST FOR DISCLOSURE                                  11/26/2019      6
  88316471          Certified Mail Tracking # 7018 1830 0001 4427 6031                                       11/26/2019      2




https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=1YFglyOw7Ia9iQNrZeBC9aIKq54rYjvihO6cHH97gb2yERMGT9f0/DNScv…   1/1
